United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 29, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-10509
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                            CORY I. PARIS,

                                                   Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CR-10-ALL


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

          Cory I. Paris challenges his sentence following his

guilty plea conviction for six counts of wire fraud, one count of

bank fraud, and three counts of transportation of stolen goods in

interstate commerce.    Paris argues that the district court failed

to follow the application notes to U.S.S.G. § 2B1.1 when it

considered that the eBay sales prices underrepresented the retail

value of the items sold on eBay.     He asserts that the eBay sales

price was the fair market value upon which the district court


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
should have based its estimate of the amount of loss related to the

items sold on eBay.

            Because Paris did not raise this argument in the district

court, we review for plain error.           United States v. Villegas, 404

F.3d 355, 358 (5th Cir. 2005).              Paris has cited no relevant

authority showing that when stolen items are sold on eBay, the

district court must base its loss estimation only on the eBay sales

price.     Accordingly, Paris has not shown that the district court

erred, plainly or otherwise, in its method of estimating the amount

of loss.

            Paris states that “due to the court’s failure to follow

the policy statement of the guidelines in computing the fair market

value of the loss, it neglected to consider his personal property

as a credit against the loss.”        He has not adequately briefed any

argument about credit against losses and any such argument is

deemed abandoned.       See United States v. Thames, 214 F.3d 608, 612

n.3 (5th Cir. 2000); United States v. Valdiosera-Godinez, 932 F.2d

1093, 1099 (5th Cir. 1991).        Similarly, Paris has not adequately

briefed    and,   thus,   has   abandoned    any   argument   regarding   the

district court’s factual findings of the amount of loss.             To the

extent Paris makes such arguments adequately for the first time in

his reply brief, we decline to address them.          See United States v.

Aguirre-Villa     460 F.3d 681, 683 n.2 (5th Cir. 2006).

            AFFIRMED.



                                      2